Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

John DeCerce, M.D.,
(PTANs: 27276X, 27276Z),

Petitioner,
v.
Centers for Medicare & Medicaid Services
Docket No. C-16-236
Decision No. CR4568
Date: April 4, 2016
DECISION

I grant summary judgment in favor of the Centers for Medicare & Medicaid Services
(CMS) sustaining the determination of its contractor to revoke the Medicare enrollment
and billing privileges of Petitioner, John DeCerce, M.D., for a period of three years. The
undisputed material facts establish that Petitioner submitted, or allowed to be submitted
on his behalf, multiple claims for Medicare reimbursement for beneficiaries who were
deceased on the dates for which services allegedly were performed. 42 C.F.R.
§ 424.535(a)(8).
I. Background
On August 24, 2015, a Medicare contractor notified Petitioner that his Medicare
enrollment and billing privileges were being revoked for a three-year period. Petitioner

requested reconsideration and, on November 23, 2015, CMS upheld the revocation
determination. Petitioner then requested a hearing.'

' Petitioner contends that there were other actions by CMS or its contractor besides those
that I have described which prejudiced him and interfered with his ability to practice.
Petitioner describes these other actions as “due process violations.” Petitioner’s Pre-
hearing brief at 2-3, 12-13. I do not address these arguments or the alleged actions by
CMS or its contractor because I have no authority to address them. None of them appear
CMS moved for summary judgment. It filed 13 exhibits, identified as CMS Ex. 1-CMS
Ex. 13, in support of its motion. Petitioner opposed the motion and also cross-moved for
summary judgment. He filed five exhibits, identified as P. Ex. 1-P. Ex. 5, in support of
his cross-motion and opposition to CMS’s motion. I receive all of these exhibits into the
record for purposes of deciding the parties’ motions.

IL. Issue, Findings of Fact and Conclusions of Law
A. Issue

The issue is whether the undisputed material facts establish that CMS is authorized to
revoke Petitioner’s participation in Medicare and his Medicare billing privileges pursuant
to the authority of 42 C.F.R. § 424.535(a)(8).

B. Findings of Fact and Conclusions of Law

CMS may revoke a provider or a supplier’s Medicare enrollment and billing privileges
where:

The provider or supplier submits a claim or claims for services that could
not have been furnished to a specific individual on the date of service.
These instances include but are not limited to situations where the
beneficiary is deceased... .

42 CFR. § 424.535(a)(8).

The meaning of this regulation is plain and not susceptible to interpretation. CMS has the
authority to revoke the Medicare participation and billing privileges of a provider or
supplier who submits or causes to be submitted any claim for a service ostensibly
provided to a beneficiary on a date when the beneficiary is deceased. The regulation does
not distinguish between fraud and simple error; intent is not an element of the
regulation’s criteria for revocation. Howard B. Reife, DAB No. 2527 at 5 (2013), Louis
J. Gaefke, DAB No. 2554 at 7-8 (2013).

Although the regulation could be applied strictly to authorize revocation for any claim
filed for services allegedly rendered at the time that a beneficiary is deceased, the
Secretary granted CMS discretion to exercise a small amount of leeway in order to
forgive a possible random claims filing error. The preamble to the regulation suggests
that revocation would be in order where the evidence “demonstrates multiple instances, at
least three, where abusive billing practices have taken place.” 73 Fed. Reg. 36,448,

to rise to the level of a determination that gives hearing rights to Petitioner and Petitioner
has cited to no authority that would empower me to address Petitioner’s arguments.
36,455 (June 27, 2008). That language suggests that CMS may cut some slack to a
provider or supplier where it determines that one or two claims are simple error. Nothing
in the preamble, however, states that CMS must do so. The preamble doesn’t undercut
the plain language of the regulation. CMS always has the authority to revoke even if
there is only one instance in which a provider or a supplier submits a claim for a service
allegedly rendered to a beneficiary on a date when that beneficiary is deceased. It may
do so without regard for the underlying reason for the false claim. Fraud is not a criterion
of the regulatory authority to revoke.

The undisputed material facts establish that CMS has more than ample grounds to revoke
Petitioner’s participation and billing privileges. Petitioner submitted claims, or claims
were submitted on Petitioner’s behalf, for 35 services allegedly rendered to eight
individual beneficiaries who were, in fact, deceased on the alleged service dates. CMS
Ex. 4 at 1-3, 6-18, 21-24, 27-29, 32-33, 36-43, 46, 49, 52-53; CMS Ex. 12 at 99 6, 11, 14-
15. As I discuss above, submitting or causing to be submitted any of these claims would
be a sufficient basis for revocation. In this case, however, there were multiple instances
of such claims submitted over a period of about two years and eight months, from July
2011 through April 2014. CMS Ex. 4 at 1-3. That is far more than is necessary to justify
revocation, even if CMS exercises the discretionary leeway granted by the preamble to
the regulation. There certainly are “three or more instances” present here of claims of
services allegedly rendered to persons who were deceased on the service dates.

Petitioner does not assert that any of the claims were for services that were provided to
beneficiaries who were alive on the alleged service dates. Rather, he makes a series of
arguments that seek to hold him harmless despite the fact that he submitted or caused to
be submitted claims for services allegedly provided to individuals who were, in fact,
deceased. I find these arguments to be without merit.

First, Petitioner argues that there is a culpability standard in the regulation. He contends
that the regulation is not aimed at mere mistakes but that it allows for revocation only
where there is something more than that, consisting of “abusive claims.” Petitioner never
defines what he thinks is an “abusive claim” but it is apparent from his argument that he
believes that it comprises more than simple negligence or human error.

Petitioner hinges his argument on the fact that the term “abusive claim” is used in the
preamble to 42 C.F.R. § 424.535(a)(8) as a general descriptor of the types of claims for
which revocation is justified. I disagree with Petitioner’s assertion that CMS must look
for something more than mistake in justifying revocation. The preamble doesn’t define
the term “abusive claim.” More importantly, there is absolutely nothing in the preamble
to suggest that something more than error is a necessary prerequisite for revocation. As I
ave stated, the preamble grants discretion to CMS not to revoke if CMS determines that
a provider has committed only one or two mistakes in submitting claims. It does not
mandate CMS to make culpability findings nor does it even require an extensive pattern

of false claims. Applying the preamble’s language, at the least, CMS may revoke where
there are more than two claims that are simply erroneous. Furthermore, CMS may rely
on the plain regulatory language to justify its actions. And, that language allows for
revocation if there is even a single claim for a service allegedly rendered to a beneficiary
who is deceased on the alleged service date, without regard to the provider’s intent.

Petitioner contends that certain of the claims were either the product of simple human
error by Petitioner’s staff or, perhaps, some strange byproduct of the operations of a
computerized billing system. I find these arguments to be irrelevant. The regulation
makes Petitioner as responsible for staff error or even computer error as he would be for
is personal decisions. His motive for filing a claim is irrelevant here. CMS has to prove
neither negligence nor fraud.”

Petitioner argues also that, with respect to four of the eight deceased beneficiaries, claims
were submitted by a third party — a medical practice with which Petitioner was associated
nown as the “Sleep Medicine Center” — without Petitioner’s authorization or even
nowledge. He contends that he should be held harmless for any of these claims, even
though they were false, inasmuch as he did not personally authorize that the individual
claims be submitted. Petitioner acknowledges that he executed an assignment of benefits
form 855R in which he reassigned his Medicare billing privileges to the third party.

CMS Ex. 5 at 11-16. In Petitioner’s eyes, reassigning benefits does not make him liable
for actions by the third party. Thus, he contends, he did not authorize that entity to file
any of the claims that were false.*

> Petitioner seems to argue at times that he actually provided the services to the deceased
beneficiaries. For example, he states: “It is not disputed that all services provided for...
a beneficiary] were covered services that were appropriately provided by . . . [Petitioner]
to a live beneficiary.” Petitioner’s Pre-hearing brief at 6. However, he provides no
citation for this assertion nor does he explain it. It is unclear to me whether Petitioner
contends that he actually provided services to the beneficiary, but simply misstated the
date of the services on his reimbursement claim. In any event, Petitioner has not offered
proof for this assertion and, moreover, it is irrelevant, because the claim that he submitted
was for a service that he did not perform — a service allegedly provided on a date when
the beneficiary was deceased.

* Petitioner also contends that in two cases there is a genuine dispute as to whether there
were billing errors. He asserts that in these instances, his own computer records show
that services were billed appropriately even if CMS’s records show otherwise. That may
be true, but what matters for regulatory purposes is the claim that CMS receives from a
provider or supplier. In this instance there is no dispute that CMS received claims for
alleged services provided after the beneficiaries were deceased. But, even if that were
not the case, Petitioner’s argument applies to only a small subset of the total universe of
claims that he submitted that did contravene the regulation.
I find that argument to be unpersuasive. It is not necessary that I find that Petitioner
authorized the third party to file false claims or that he even knew that it was doing so. In
executing an assignment of benefits Petitioner authorized the third party to collect
payments for services that he performed as the third party’s employee. He remained as
responsible for the accuracy of any of the claims submitted by the third party as if he had
personally submitted them. The preamble to the regulation makes it plain that a provider
or a supplier is responsible for any claim that is submitted on his or her behalf.
“[{P]roviders and suppliers are responsible for the claims they submit or claims submitted
on their behalf.” 73 Fed. Reg. 36,448, 36,455 (June 27, 2008), (emphasis added).

Petitioner also characterizes the claims at issue as merely isolated events, not connected,
and therefore, no basis for revocation. He asserts that no pattern can be found in these
claims. I find this argument to be meritless for two reasons. First, there is a pattern to
Petitioner’s claims. He submitted or caused to be submitted multiple claims for
individual beneficiaries who were deceased. There were a total of eight deceased
beneficiaries on whose accounts Petitioner submitted or caused to be submitted 35
claims. Second, the regulation does not distinguish between isolated claims and claims
that are linked by common factors. The preamble speaks of a pattern of abusive claims
being a basis for revocation, but, and as I have explained, the preamble does not constrain
CMS’s authority or its discretion. Moreover, the use of the term “pattern” in the
preamble is linked only to the quantity of claims that a provider submits that fall within
regulatory criteria. Three or more of such claims is defined to be a pattern. The
preamble doesn’t require that the claims be linked by a plan or a conspiracy in order to
comprise a pattern if there are three or more of them.

CMS imposed on Petitioner a three-year Medicare re-enrollment bar beginning on the
effective date of the revocation. That is not a reviewable determination and I have no
authority to decide whether a three-year bar is reasonable in this case. A determination to
revoke a provider or a supplier’s participation in Medicare is reviewable and there is a
right to a hearing to challenge that determination. 42 C.F.R. § 498.3(b)(17). But, the
regulations do not afford providers or suppliers the authority to challenge the length of a
re-enrollment bar. See id. I note, however, that CMS is authorized to bar a provider or a
supplier’s participation and billing privileges for up to three years where grounds for
revocation exist. 42 C.F.R. § 424.535(c).

/s/
Steven T. Kessel
Administrative Law Judge

